Case 9:18-cv-81249-DMM Document 26 Entered on FLSD Docket 03/29/2019 Page 1 of 2



                            U M TED STATE S D ISTR ICT CO U R T
                            SO U TH ER N DISTR ICT O F FL O RID A

                         CA SE N O :18-81249-CV -M ID DL EBR O O lfS

  M ICH AEL FO OTE,

         Plaintiff,



  D ISCOVERY TA N K TESTW G and
  ELIZA BETH PELLEGIU N O ,

         D efendants.


      O R DER G M NTIN G APPR O V A L O F SETT LE M EN T AN D DISY SSIN G CA SE

         TH IS M ATTER cam e before the Court upon the Parties' Joint M otion to Approve

  Settlementand JointStipulation ofDismissalwith Prejudice. (DE 25). Plaintiffinitiated this
  action on Septem ber 14,2018,alleging violations of the overtim e provisions of the Fair Labor

  StandardsAct,29U.S.C.j201etseq.(GTLSA'')and aclaim fordefnmation againstDefendant
  ElizabethPellegrino.(DE 1).ThePartiesnow advisetheCotu'tthattheyhavesettled a11claims
  in thisaction,and m ove fordism issal.

         W lzen aprivateaction isbroughtundertheFLSA and issubsequently settled,ûtthe district

  courtmayenterastipulatedjudgmentafterscmtinizingthesettlementforfairness.''Lynn'sFood
  Stores,Inc.v.UnitedStates,679F.2d1350,1353(11thCir.1982)(internalcitationsomitted).In
  scrutM zing the settlem entforfainw ss,a courtmustdetermine whetherthe settlem entisa ûGfair

  and reasonable resolution of a bona fide dispute over FLSA provisions.'' Id at 1355. W hile the

  provisionsOftheActarem andatozy,the Eleventh Circuithasrecognized thattherem ay be bona

  fide disputes as to FLSA coverage and therefore,a district courtm ay approve a settlem entto

   tlpromotethepolicy ofencouraging settlementoflitigation.'' 1d.at1354.
Case 9:18-cv-81249-DMM Document 26 Entered on FLSD Docket 03/29/2019 Page 2 of 2



         Having reviewedtheM otion and exhibitsatlachedthereto,and the Courtbeing otherwise

  fully advised in the prem ises,the Courtfindsthatthe Pm ies'Cov dentialSettlem entA greem ent

  andRelease(ûisettlementAweemenf')(DE 25,Exhibit1)reflectsareasonablecompromiseover
  contested litigation to resolve bona fide disputes underthe Faiz Labor Standards A ct.

         A ccordingly,itishereby OR D ER ED AN D A D JUD GE D asfollow s:

                TheParties'M otion (DE 25)isGRANTED.
             2. The CourtAPPROVES theSettlem entAw eementattached asExhibit1to DE 25,

                including the settlem ent nm otmt for attorney's fees, as a fair, adequate and

                reasonable settlem entofthe claim s atissue.

                Thisaction isD ISM ISSED m TH PR EJU DIC E.

                The Clerk of Courtshall CL O SE this case and D EI
                                                                 NY allpending m otions as

                M O O T.

             5. TheCourtretainsjudsdictionoverthisactionuntilM arch28,2020toenforcethe
                term softheSettlem entAgreement.

         SIGNEDinChambersatWestPal
                                 m Beach,p-lorida ' ? d ofMarch,2019.
                                                               /




                                                          %.                 .



                                                       ON M , M .M ID D LEBRO OK S
                                                      UM TED STA TES D ISTRICT JUDG E
  cc:A11CotmselofRecord
